Exhibit 10.11
 
TRADEMARK AND COPYRIGHT COLLATERAL AGREEMENT
 
THIS TRADEMARK AND COPYRIGHT COLLATERAL AGREEMENT (this "Agreement") is executed
this 18th day of September, 2013, by and between Xhibit Corp., a Nevada
corporation (“Debtor”), with its principal place of business and mailing address
at 80 East Rio Salado Parkway, Suite 115, Tempe, Arizona 85281, as successor to
Xhibit, LLC, and SMXE Lending, LLC, a Delaware limited liability company
(“Assignee”), with its mailing address of 2525 E. Camelback Road, Suite 850,
Phoenix, Arizona 85016.
 
BACKGROUND
 
A. Debtor and Assignee have entered into the Security Agreement dated as of even
date herewith (the “Security Agreement”), pursuant to which Debtor has agreed to
grant to Assignee a continuing security interest in, and pledge and assign to
Assignee, all of Debtor's Collateral (as defined therein).
 
B. In connection with the Security Agreement, Debtor desires to enter into this
Agreement to assign and grant to Assignee a lien on and a continuing security
interest in the trademarks and copyrights hereinafter described.
 
NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Debtor assigns, mortgages and pledges to, and grants to Assignee,
a lien on and a continuing security interest in, the following property:
 
(i) Each trademark, trademark registration, trademark application and copyright
listed on Schedule A hereto, and all of the goodwill of the business connected
with the use of, and symbolized by, each such trademark, trademark registration,
trademark application and copyright; and
 
(ii) Any claim by Debtor against third parties for damages by reason of past,
present or future infringement of any trademark, trademark registration,
trademark application or copyright listed on Schedule A hereto or by reason of
injury to the goodwill associated with any such trademark, trademark
registration, trademark application or copyright, in each case together with the
right to sue for and collect said damages;
 
to secure performance of all Liabilities of Debtor as set out in the Security
Agreement.
 
Notwithstanding anything herein to the contrary, this Agreement shall not
operate as a sale, transfer, conveyance or other assignment to the Assignee of
any applications by Debtor for a trademark based on an intent to use the same if
and so long as such application is pending without a Statement of Use having
been filed and accepted (such pending applications which are based on intent to
use being hereinafter referred to collectively as “Intent-To-Use Applications”),
but rather, if and so long as Debtor’s Intent-To-Use Application is pending
without a Statement of Use having been filed and accepted, then this Agreement
shall operate only to create a security interest for collateral purposes in
favor of Assignee, for the ratable benefit of Assignee, on such Intent-To-Use
Application as collateral security for the Liabilities. When a Statement of Use
is filed and accepted by the Trademark Office, then that application shall cease
to be partly exempted from this Agreement.
 
Debtor does hereby further acknowledge and affirm that the rights and remedies
of Assignee with respect to the assignment, mortgage, pledge and security
interest in the trademarks, trademark registrations, trademark applications and
copyrights made and granted hereby are more fully set forth in the Security
Agreement.
 
[SIGNATURE PAGE TO FOLLOW]
 
 
-1-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Debtor and Assignee have caused this Trademark and Copyright
Collateral Agreement to be duly executed as of the date and year last above
written.
 


XHIBIT CORP.,
 
By:  /s/ Scott Wiley
Name:  Scott Wiley
Title:  CFO

 
SMXE LENDING, LLC
 
By: SMXE LENDING HOLDINGS, LLC, Manager
 
By:  /s/ Tina Rhodes-Hall
Name:  Tina Rhodes-Hall
Title:  Authorized Representative



 
-2-

--------------------------------------------------------------------------------

 

SCHEDULE A
TO TRADEMARK AND COPYRIGHT COLLATERAL AGREEMENT
 
U.S. REGISTERED TRADEMARKS AND TRADEMARK APPLICATIONS
FEDERAL TRADEMARK REGISTRATIONS
 
TRADEMARKS
FILED
SERIAL #
REG. DATE
REG. #
ADBIND
5-8-2012
85/619,285
6-18-2013
4,355,273
FLYREPLY
4-18-2012
85/601,656
6-11-2013
4,351,370
LEAD REVOLUTION
9-19-2012
85/732,970
4-23-2013
4,324,444

 
PENDING FEDERAL TRADEMARK APPLICATIONS
 
TRADEMARKS
FILED
SERIAL #
MOOKE
5-31-2012
85/640,222
MOVIESOCIAL
8-15-2012
85/704,748
XHIBIT
10-10-2012
85/750,471
YOOSIP
9-7-2012
85/723,848

 
U.S. REGISTERED COPYRIGHTS
 
TITLE
REG. DATE
REG. #
CONSUMER PROTECTION SERVICES
2-11-2013
Txu001855245



 
FOREIGN REGISTERED TRADEMARKS AND COPYRIGHTS
 
NONE